Mb. Justice Aldeey
delivered the opinion of the conrt.
Appellant Molini admits in the brief which he filed in this court that his claims against Fernando Troublard are not given specific preference by the Civil Code over the claims of appellee Pierazzi for the purposes of their collection from *248an amount duo to the debtor of both by the municipality of Yauco for certain work done by him for said municipality, but alleges that inasmuch as the money sued for by him was employed in the said work and that the credit of Troublard for the work is the product of his money, this court should hold, by analogy with the provisions of law in regard to agricultural loans, rents, price of sale, etc., that he has a preferred right over Pierazzi to recover his claim from this amount due to Troublard.
Aside from the fact that courts have no authority to extend the law' to cases not comprised therein, section 1826 of the Civil Code provides that credits not included in its provisions shall have no preference.
Having disposed of the only question raised by the appellant as a ground for reversal, the judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and 11 utchison con cur red.